DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Specie(s) I: Claims 1-2, 17-19; A VR integrated machine, comprising a thermoelectric conversion member to generate and supply energy and connected with a heat conducting member connected to a heat generating device; a booting member connected with an input end of a charging member having an input end and connected with an output end of the thermoelectric conversion member, and an output end of the charging member connected with a battery.
Specie(s) II: Claims 1-2, 17-18, 20; relative to Species I, the structure does not require an input end of a booting member connected with an output end of the thermoelectric conversion member and an output end of the boosting member connected with the input end of the charging member; and otherwise requires a voltage regulator connected with the output end of the thermoelectric conversion member; and a switching member coupled between the thermoelectric conversion member and the charging member; and detecting, monitoring the output of the charging member.
Specie(s) III: Claims 1, and 3-5; relative to Species I, the structure does not require a an input end of a booting member connected with an output end of the thermoelectric conversion member and an output end of the boosting member connected with the input end of the charging member; and otherwise requires a controller to control a switching member according to a detection result of a detector
Specie(s) IV: Claims 1, and 6-11; relative to Species I, the structure does not require an input end of a booting member connected with an output end of the thermoelectric conversion member and an output end of the boosting member connected with the input end of the charging member; and otherwise requires a heat conduction member including a heat conduction part connected to the heat generating device and a heat dissipating member.
Specie(s) V: Claims 1, and 12-14; relative to Species I, the structure does not require an input end of a booting member connected with an output end of the thermoelectric conversion member and an output end of the boosting member connected with the input end of the charging member; and otherwise requires a surface of a cold end of the thermoelectric conversion device provide outside the VR machine housing with an anti-corrosion film layer or metal mesh.
Specie(s) V: Claims 1, and 15-16; relative to Species I, the structure does not require an input end of a booting member connected with an output end of the thermoelectric conversion member and an output end of the boosting member connected with the input end of the charging member; and otherwise requires an array of thermoelectric conversion cells, each row in series to form cell groups connected in parallel.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  employing different search queries; and prior art applicable to one species would likely not be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to was not made to request an oral election to the above restriction requirement, and thus did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/COURTNEY L SMITH/           Primary Examiner, Art Unit 2835